Citation Nr: 0011668	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-01 276	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to June 
1984.  Her claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

The Board notes that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in January 1999, the veteran 
indicated that she wanted a Board hearing at a local VA 
office.  The RO acknowledged her request in February 1999, 
but in a letter received in April 1999, the veteran indicated 
that she wanted to cancel her hearing.  In light of the 
veteran's April 1999 submission, the Board considers the 
veteran's hearing request withdrawn and deems this case ready 
for review by the Board.  See 38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  An unappealed January 1985 rating decision denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the RO's January 1985 decision does not bear directly and 
substantially upon the specific matter under consideration 
and by itself and in connection with evidence previously 
assembled, is not so significant that it must be considered 
to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1985 decision denying entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  The RO initially denied the veteran 
service connection for a psychiatric disorder in January 1985 
on the basis that the veteran's psychiatric disorder 
preexisted service but was not aggravated therein.  

In denying the veteran's claim, the RO considered the 
veteran's service medical records.  These records disclose 
that the veteran had a history of psychiatric treatment prior 
to service and was treated for and hospitalized during 
service, in May 1984 and June 1984, for severe anxiety and 
paranoid schizophrenia, respectively.  In addition, they 
contain a notation on enlistment examination in October 1983 
that the veteran had occasional depression and medical 
opinions establishing that the veteran's psychiatric disorder 
existed prior to service and was not aggravated therein.  The 
RO notified the veteran of its January 1985 decision and 
advised her of her appellate rights by letter dated the same 
month.

The law provides that a Notice of Disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991). If no NOD is filed within the prescribed period, 
the decision becomes final.  See 38 U.S.C.A. § 7105(c).  The 
veteran in this case did not file a NOD with the RO's January 
1985 decision; therefore, the decision is final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  See Duran v. Brown, 7 
Vet.App. 216, 220 (1994); Suttman v. Brown, 5 Vet.App. 127, 
135 (1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  See 38 C.F.R. § 
3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  See Elkins v. West, 12 Vet.App. 209, 
218-219 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  See Winters v. West, 12 Vet.App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  See Justus v. Principi, 3 Vet.App. 
510, 513 (1992).

The evidence that has been associated with the veteran's 
claims file since the RO's January 1985 decision includes: 
(1) a decision of the Social Security Administration (SSA) 
dated May 1997; (2) treatment records, an admissions 
demographic report and a psychosocial assessment from Truman 
Medical Center Behavioral Health (TMC) dated from 1997 to 
1999; (3) and statements of the veteran and her 
representative.  

The decision of SSA reflects a May 1997 finding that, as of 
May 8, 1996, the veteran has been disabled due to multiple 
medical conditions including a right knee disorder, low back 
disorder, acute psychosis, major depression with psychotic 
features, and schizoaffective disorder.  The records from TMC 
reflect that, from 1997 to 1999, the veteran received 
treatment and was evaluated for schizoaffective disorder and 
depression.  The statements of the veteran and her 
representative reflect their belief that the veteran's 
current psychiatric disorder preexisted service and was 
aggravated therein. 

The evidence submitted subsequent to the RO's January 1985 
decision is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds it new.  The Board does not, however, find 
that the evidence is material.  It does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled, it is not so significant that it must be 
considered to decide fairly the merits of the claim.  While 
the new evidence addresses the veteran's current psychiatric 
disorder, it does not include a medical opinion establishing 
either of the elements that were missing at the time the RO 
previously denied the veteran's claim.  That is, the new 
medical evidence does not establish: (1) that the veteran's 
psychiatric disorder did not preexist service, or (2) that 
her psychiatric disorder preexisted service and was 
aggravated therein. 

The statements of the veteran and her representative 
constitute the only evidence submitted that addresses the 
basis of the RO's January 1985 decision, because they relate 
that the veteran's preexisting psychiatric disorder was 
aggravated in service.  However, these statements, alone, are 
insufficient to prove this medical matter, see Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions), and 
do not provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet.App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).

Inasmuch as the veteran has not submitted new and material 
evidence, or evidence establishing an element that was 
missing at the time the RO initially denied her claim in 
January 1985, her claim may not be reopened and must be 
denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

